DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 5, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 7, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 9, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 11, please insert “melt flow rate” prior to “MFR2” so that there is parallel sentence structure; see preceding line 10.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “1133 in the” with “1133 in a”.  

Claim 2 is objected to because of the following informalities:  In line 3, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  In line 2, delete “composition” as there is insufficient antecedent basis for this term.  

Claim 4 is objected to because of the following informalities:  In line 7, please replace “in a second reactor” with “into a second reactor”.  

Claim 4 is objected to because of the following informalities:  In line 12, delete “according to claim 1” in order to avoid multiple dependency.  
Claim 4 is objected to because of the following informalities:  In line 13, please replace “polymerization” with “polymerizing”.  

Claim 4 is objected to because of the following informalities:  In line 17, please insert “or” after “-R′2Si-SiR′2-“.  

Claim 9 is objected to because of the following informalities:  In line 6, please replace “determined (as” with “(determined as”.  

Claim 9 is objected to because of the following informalities:  In line 9, please replace “the range” with “a range”.  

Claim 10 is objected to because of the following informalities:  In line 3, please replace “as well as” with “and”.  

Claim 10 is objected to because of the following informalities:  In line 3, please replace “direction in the” with “direction in a”.  

Claim 11 is objected to because of the following informalities:  In line 2, please place “(DDI)” after “impact”.  

Claim 12 is objected to because of the following informalities:  In line 3, please insert “to” after “according”.  

Claim 12 is objected to because of the following informalities:  In line 4, please remove brackets surrounding unit MPa*g/%.  

Claim 13 is objected to because of the following informalities:  In line 3, please replace “the range” with “a range”.  

Claim 13 is objected to because of the following informalities:  In line 6, please replace “the range” with “a range”.  

Claim 14 is objected to because of the following informalities:  In line 2, please replace “and pharmaceutical” with “or pharmaceutical”.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 at line 3 recites an ethylene content in a range of from 2.0 to less than 5.5 wt %.  Claim is indefinite because it is unclear where the upper limit actually lies.  Dependent claims are subsumed under the rejection. 

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 4 recites a sealing initiation temperature (SIT) in a range of from 80 ºC to below 115 ºC.  Claim is indefinite because it is unclear where the upper limit actually lies.  

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 7 recites a hot tack force of above 1.5 N up to 5.0 N.  Claim is indefinite because it is unclear where the lower limit actually lies.  

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 9 recites a haze in a range of from 0.1 to below 10.0 %.  Claim is indefinite because it is unclear where the upper limit actually lies.  





Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 3 recites a dart drop impact (DDI) strength of at least 10 g up to 200 g.  Claim is indefinite because it is unclear where the lower limit actually lies.  

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 4 recites an optomechanical ability (OA) of at least 3000 MPa*g/% up to 15000 MPa*g/%.  Claim is indefinite because it is unclear where the lower limit actually lies.  

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 3 recites an Elmendorf tear strength in machine direction (MD) in a range from at least 4.0 N/mm up to 15.0 N/mm.  Claim is indefinite because it is unclear where the lower limit actually lies.  

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 6 recites an Elmendorf tear strength in transverse direction (TD) in a range from at least 15.0 N/mm up to 40.0 N/mm.  Claim is indefinite because it is unclear where the lower limit actually lies.  


Conclusion
The present invention is drawn to a C2C3 random copolymer (A) consisting of 50.0 to 85.0 wt % of polymer fraction (A-1) having (i) an ethylene content in a range of from 2.0 to 5.5 wt % and (ii) a melt flow rate MFR2 (230 ºC/2.16 kg) in a range of from 0.5 to 5.0 g/10 min and 15.0 to 50.0 wt % of polymer fraction (A-2) having (i) an ethylene content in a range of from 5.5 to 10.0 wt % and (ii) a melt flow rate MFR2 (230 ºC/2.16 kg) in a range of from 0.1 to 3.0 g/10 min, wherein the melt flow rate MFR2 of polymer fraction (A-2) is lower than the melt flow rate MFR2 of polymer fraction (A-1), and wherein the C2C3 random copolymer has (a) a total ethylene content in a range from 3.0 to 7.5 wt %, (b) a melt flow rate MFR2 (230 ºC/2.16 kg) in a range of from 0.5 to 5.0 g/10 min, and a melting temperature Tm of from 110 ºC to 135 ºC.   
Subject of claims is patentably distinct over the closest reference, Wang et al. (EP 2 965 908; US 2017/0158788).  Reference discloses a C2C3 random copolymer consisting of 45 wt % of polymer fraction (A-1) having an ethylene content of 5.4 wt % and a melt flow rate of 2.2 g/10 min and 55 wt % of polymer fraction (A-2) having an ethylene content of 8.1 wt % and a melt flow rate of 1.1 g/10 min, and wherein the C2C3 random copolymer has a total ethylene content of 6.9 wt %, a melt flow rate of 1.5 g/10 min, and a melting temperature of 135 ºC.  The weight fraction of polymer fraction (A-2) does not lie within the 15.0 to 50.0 wt % set forth in instant claims.
Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to C2C3 random copolymer comprising at least two polymer fractions characterized by ethylene content and melt flow rate.  None of the references teaches the C2C3 random copolymer of instant claims.
Claims are not in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 9, 2022